IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JAMES T. CARNEY,                  : No. 486 WAL 2016
                                  :
               Petitioner         : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
                                  :
           v.                     :
                                  :
                                  :
VINIT KATHARDEKAR AND USHA RISHI, :
                                  :
               Respondents        :


                                    ORDER



PER CURIAM

     AND NOW, this 11th day of April, 2017, the Petition for Allowance of Appeal is

DENIED.